Citation Nr: 1700387	
Decision Date: 01/09/17    Archive Date: 01/18/17

DOCKET NO.  12-17 969A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a respiratory disorder, including obstructive sleep apnea (OSA), to include as due to Agent Orange exposure, hazardous chemical exposure, and/or asbestos exposure. 

REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

E. Kunju, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1973 to November 1979 and from February 2006 to April 2007, with service in the Republic of Vietnam.  There are periods of additional service that remain unverified.  This case comes from the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

The issue on appeal was initially characterized as a claim for entitlement to service connection for obstructive sleep apnea with CPAP (previously claimed as exertional dyspnea and mild pleural thickening in the chest).  The record shows that the Veteran has multiple respiratory-related diagnoses, to include an October 2009 diagnosis of obstructive sleep apnea and a February 2010 diagnosis of mixed restrictive obstructive lung disease.  When a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, the Board has broadly construed the Veteran's claim as reflected on the title page.

This case consists of documents in the Veterans Benefits Management System (VBMS) and in Virtual VA.  Veteran's Virtual VA contains VA treatment records and other documents that are duplicative of those in VBMS.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Remand is required to obtain verification of the Veteran's periods of active duty, active duty for training (ACDUTRA), and inactive duty for training (INACDUTRA), to obtain outstanding service records, and to secure an adequate medical examination and opinion.

First, all periods of active duty, ACDUTRA, and INACDUTRA must be verified for the purposes of determining service connection.  Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (a) (2016).  The term active service includes the following:  active duty; any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty while performing ACDUTRA, or any period of INACDUTRA during which the individual concerned was disabled or died from injury incurred or aggravated in the line of duty while performing INACDUTRA, or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during INACDUTRA.  38 U.S.C.A. 
§ 101(24) (West 2014); 38 C.F.R. § 3.6(a) (2016). 

The Veteran's DD-214 for the period of active duty from 1973 to 1979 indicates that there are 6 years and 8 months of prior active duty service.  The Veteran's DD-214 for the period of active duty from 2006 to 2007 indicates 25 years prior inactive service.  An April 2016 pension award statement notes active duty service from May 1966 to November 1979, January 2004 to April 2005, and February 2006 to April 2007.  Additionally, a December 2009 internal VA report noted the Veteran's period of active service from September 2007 to August 2008.  However, the current record does not verify each period of active duty, ACDUTRA, and INACDUTRA from the service department.  As such, a remand is necessary.

Second, remand is required to secure an adequate opinion regarding the etiology of the Veteran's respiratory disorder, to include OSA.  Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  A central issue in determining the probative value of an examination is whether the examiner was informed of the relevant facts in rendering a medical opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008).  Generally, a medical opinion should address the appropriate theories of entitlement.  Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  A veteran may establish service connection based on exposure to Agent Orange with proof of actual direct causation.  Stefl, 21 Vet. App. 120; Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In an October 2009 VA examination, the Veteran reported loud snoring with pauses in breathing during sleep since 2007.  The diagnosis was probable obstructive sleep apnea.  In February 2010, the Veteran was afforded a VA respiratory examination.  The examiner diagnosed mixed restrictive obstructive lung disease but did not provide an etiology opinion.  In July 2010, the Veteran was afforded a VA examination.  The examiner diagnosed obstructive sleep apnea with CPAP, and opined that the condition was less likely as not caused by or a result of complaints of dyspnea and shortness of breath in the service treatment records (STRs) as those symptoms are not part of the clinical presentation associated with sleep apnea.  

The July 2010 VA examiner failed to consider the Veteran's lay statements of a long history of snoring and waking up during the night.  Additionally, the examiner did not consider STRs that indicate complaints of respiratory symptoms such as pain and pressure in the chest in April 1979 and chronic cough, difficulty breathing, and feeling tired after sleeping in a February 2005 post-deployment health assessment.  Furthermore, the examiner failed to consider the Veteran's in-service exposure to Agent Orange, asbestos, and hazardous chemicals as causes of his respiratory disorders.  In March 2010, the Veteran's private physician submitted a statement that the Veteran's respiratory problems were most likely related to his active duty in the military.  The physician noted that he had been a patient since April 2005 and that he had complaints of exertional dyspnea at that time which worsened after his return from Afghanistan and that it was most likely due to environmental exposures.  The physician also noted a CT scan in 2006 that was suggestive of COPD.  In a June 2012 private medical record, a physician noted that the Veteran's respiratory problems and sleep apnea could have been acquired due to Agent Orange exposure in Vietnam.  In a July 2004 Memorandum for the Record from the Department of the Army, it was noted that the Veteran worked at the Bagram Personnel Control Facility between March 2004 and July 2004.  The Army stated that due to working in that facility, the Veteran was exposed or possibly exposed to the following:  chromium, lead, silver, cadmium, selenium, arsenic, barium, mercury, asbestos, and high levels of carbon monoxide, and dust and smoke from a fire involving burning rubber.  Additional details were provided indicating the intensity of the exposure.  Additionally, the Veteran's personnel records indicate he served in Vietnam from August 1967 to January 1970.  Thus, his exposure to Agent Orange is also conceded.
  
Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records Center, the Records Management Center, the Veteran's unit(s), or any other appropriate entity to verify the dates of the Veteran's periods of active duty, ACDUTRA and INACDUTRA.  The AOJ must identify each verified period of active duty, ACDUTRA, and INACDUTRA in a memorandum to the file.  A retirement points summary will not suffice.  If any requested records or information is not available, or the search for any such records or information otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records and information must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.  

2.  Obtain the Veteran's service treatment records from all periods of active duty, ACDUTRA, and INACUDTRA.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

3.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for the claimed condition(s).  After acquiring this information and obtaining any necessary authorization, obtain and associate these records with the claims file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

4.  Contact the appropriate VA Medical Center(s) and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must be clearly documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.

5.  After completing the above actions and associating any additional records with the claims file, provide the Veteran an examination to determine the etiology of his respiratory disorder, to include obstructive sleep apnea.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner is requested to provide the following information and opinions:

a) Identify all currently diagnosed respiratory disorders, to include obstructive sleep apnea?  If sleep apnea and a mixed restrictive obstructive lung disease are not diagnosed, address the prior diagnoses of record.

b) For each diagnosed respiratory disorder, provide an opinion regarding whether it is at least as likely as not (a 50 percent or greater probability) that the disorder had onset in, or is otherwise caused by, active service and/or ACDUTRA, to include the Veteran's conceded exposure to Agent Orange, asbestos, and hazardous chemicals, including chromium, lead, silver, cadmium, selenium, arsenic, barium, mercury, asbestos, and high levels of carbon monoxide, and dust and smoke from a fire involving burning rubber.  

The examiner must address the following:  1) STRs indicating complaints of pain and pressure in the chest in April 1979 and chronic cough, difficulty breathing, and feeling tired after sleeping in a February 2005 post-deployment health assessment; 2) the 2004 Memorandum from the Department of the Army; 3) the February 2010 and July 2010 VA examinations; 4) the October 2009 VA examination; 5) the June 2012 private record noting the Veteran's respiratory condition(s) may be related to Agent Orange exposure in Vietnam; 6) the March 2010 submission from a private physician indicating that active duty in Afghanistan, including exposures to hazardous chemicals may have worsened the Veteran's symptoms; and 5) the Veteran's lay statements of respiratory symptoms. 

6.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of a claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

7.  Ensure compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

8.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

